ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reference, Ayazi US 7,812,692, discloses a method of fabricating a bulk acoustic wave filter comprising forming a piezoelectric layer; forming a first metal layer on a first surface of the piezoelectric layer; forming a first passivation layer on the first metal layer; diamond layer on the passivation layer; a second metal on a second surface of the piezoelectric layer; removing a portion of the piezoelectric layer to expose a portion of the first metal layer; but does not disclose forming a seed layer on the first passivation layer and formed of diamond layer; and the diamond layer formed on the seed layer, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sung US 2012/0273775, Hu US 7,713,839, 	Sung .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843